The defendant deliberately tried to copy the plaintiff's delivery trucks in color and design for the purpose of taking advantage of the good will the plaintiff had built up. The color scheme is the same, the symbol is practically identical and the word "Home" adoptable to a pronunciation that would make it indistinguishable from "Humor". *Page 150 
   Judgment is directed for the plaintiff to the extent that the defendant is enjoined from selling or offering for sale ice cream by the use of vehicle or foot-peddlers bearing or carrying signs such as are now displayed upon the defendant's truck, under a penalty of $5,000. damages.